The judgment under review herein should be affirmed, for the reasons expressed in the opinion delivered by Mr. Justice Bodine in the Supreme Court. To the citations of law there mentioned upon the subject of the length of notice required to be given to the landlord by the tenant of the latter's intention to terminate his tenancy may be added our opinion in Katz v. Inglis,109 N.J.L. 54.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 12.
For reversal — None. *Page 422